Citation Nr: 1434994	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disorder (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
 
A review of the Virtual VA electronic claims file reveals a June 2014 appellate brief. The additional documents are either duplicative of documents contained within the paper claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System paperless claims processing system does not contain any documents for this appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The purpose of this remand is to afford the Veteran VA examinations to determine the current severity of his bilateral plantar fasciitis and GERD.

When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran's most recent VA examinations were in February 2010.  In a July 2013 statement, the Veteran described his symptoms, which appear to indicate a worsening of both service-connected disabilities since those examinations.  In a June 2014 statement, the Veteran's representative asserts that the disabilities have progressively worsened since the Veteran was last evaluated. Updated examinations, therefore, are warranted.


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for GERD and bilateral plantar fasciitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any records that have not been previously obtained and associate them with the claims file.  

2. After associating any additional records with the claims file, afford the Veteran an appropriate examination to determine the current severity of his GERD.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

All symptoms and functional effects of this disorder should be documented.  The examiner should document whether the Veteran experiences pain, vomiting, dysphagia, pyrosis, hematemisis, melena, or material weight loss and should indicate the degree of functional impairment that the Veteran has as a result of his GERD symptoms.

3. After associating any additional records with the claims file, afford the Veteran a VA examination to ascertain the current severity and manifestations of his bilateral plantar fasciitis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should indicate whether the Veteran has moderate bilateral or unilateral plantar fasciitis with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; or, whether the Veteran has severe bilateral plantar fasciitis with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. The examiner should also state whether the Veteran has pronounced plantar fasciitis with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



